Exhibit 99.1 ANADIGICS ANNOUNCES FIRST QUARTER 2014 RESULTS Net Sales of $23.3 Million GAAP EPS ($0.14); Non-GAAP EPS ($0.11) WARREN, N.J., April 30, 2014—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported first quarter 2014 net sales of $23.3 million, a decrease of 35.9% sequentially and 11.8% from the first quarter of 2013. As of March 29, 2014, cash, cash equivalents and short and long-term marketable securities totaled $14.1 million. GAAP net loss for the first quarter of 2014 was $11.7 million, or ($0.14) per diluted share compared to $19.0 million, or ($0.26) in the first quarter of 2013. Non-GAAP net loss for the first quarter of 2014 was $9.6 million, or ($0.11) per share compared to $14.9 million, or ($0.20) in the first quarter of 2013. “I am encouraged by the progress we are making this year with strong design-win activity across a broader customer base,” said Ron Michels, chairman & CEO of ANADIGICS. “Our improved manufacturing efficiency, substantial operating leverage and shift to a higher-margin product mix provides ANADIGICS with a foundation for profitable growth.” “ANADIGICS’ non-GAAP gross margin increased by 1,020 basis points year over year in the first quarter of 2014,” said Terry Gallagher, vice president and CFO. “We delivered overall cost reduction progress ahead of our plan and are well positioned for continued improvement. For the second quarter, we expect revenues to rise by 8-12% and gross margin to expand by 250 to 550 basis points, sequentially. Concurrent with this revenue and gross margin expansion, we expect a sequential reduction in operating expenses of greater than five percent.” The statements regarding the Company’s anticipated future performance are forward looking and actual results may differ materially. Please see safe harbor statement at the end of this press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP net income and loss per share. Management uses these measures to evaluate the Company's operating and financial performance in light of business objectives, for planning purposes, when publicly providing our business outlook and to facilitate period-to-period comparisons. ANADIGICS believes that these measures are useful to investors because they enhance investors' ability to review the Company's business from the same perspective as the Company's management and facilitate comparisons of this period's results with prior periods. These non-GAAP measures exclude amounts related to stock-based compensation, marketable securities’ adjustments, certain non-recurring charges to cost of goods and restructuring charges. Non-GAAP measures are used by some investors when assessing the ongoing operating and financial performance of our Company. These financial measures are not in accordance with GAAP and may differ from non-GAAP methods of accounting and reporting used by other companies. Management acknowledges that stock-based compensation is a recurring cost and is an important part of our employee’s compensation and impacts their performance. However, the expense is non-cash in nature and there are various valuation methodologies and assumptions used in determining stock-based compensation that may be unrelated to operations, such as volatility and current interest rates. The presentation of the additional information should not be considered a substitute for net income or loss or income or loss per share prepared in accordance with GAAP. Limitations of non-GAAP financial measures. The primary material limitations associated with the use of non-GAAP measures as compared to the most directly comparable GAAP financial measures are (i) they may not be comparable to similarly titled measures used by other companies in ANADIGICS industry, and (ii) they exclude financial information that some may consider important in evaluating our performance. We compensate for these limitations by providing reconciliations of reported net income or loss and income or loss per share to non-GAAP net income or net loss and non-GAAP income or loss per share, respectively, within this press release. Conference Call ANADIGICS' senior management will conduct a conference call today at 5:00 PM Eastern Time. A live audio Webcast will be available at www.anadigics.com/investors. To listen to the conference via telephone, please call 866-459-1514, conference ID 28287213. A recording of the call will be available approximately two hours after the end of the call on the ANADIGICS Web site at www.anadigics.com/investors or by dialing 855-859-2056 conference ID 28287213 (available until May 6, 2014). Recent Highlights April 25 – ANADIGICS Announces Production Shipments of New Quad-Band 3G/4G Power Amplifier April 15 - China Telecom GALAXY S® 5 by Samsung Electronics Powered by ANADIGICS April 11 - ANADIGICS Powers Samsung GALAXY S® 5 on Verizon Wireless March 27 - Samsung Selects ANADIGICS WiFi Solutions for GALAXY Tab Pro March 12 - Huawei Ascend P6S Powered by ANADIGICS WiFi Solution About ANADIGICS, Inc. ANADIGICS, Inc. (ANAD) designs and manufactures innovative radio frequency solutions for the growing cellular, WiFi, and infrastructure markets. Headquartered in Warren, NJ, ANADIGICS offers RF products with exceptional performance and integration to deliver a unique competitive advantage to OEMs and ODMs for mobile device, base station, CATV infrastructure, CATV subscriber, and industrial applications. The Company's award-winning solutions include power amplifiers, front-end ICs, front-end modules, line amplifiers, active splitters, tuners, and other RF components. For more information, visit www.anadigics.com. Safe Harbor Statement Except for historical information contained herein, this press release contains projections and other forward-looking statements (as that term is defined in the Securities Exchange Act of 1934, as amended). These projections and forward-looking statements reflect the Company's current views with respect to future events and financial performance and can generally be identified as such because the context of the statement will include words such as "believe", "anticipate", "expect", or words of similar import. Similarly, statements that describe our future plans, objectives, estimates or goals are forward-looking statements. No assurances can be given, however, that these events will occur or that these projections will be achieved and actual results and developments could differ materially from those projected as a result of certain factors. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risk and uncertainties, as well as assumptions that if they materialize or prove incorrect, could cause results to differ materially from those expressed or implied by such forward-looking statements. Further, all statements, other than statements of historical fact, are statements that could be deemed forward-looking statements. We assume no obligation and do not intend to update these forward-looking statements, except as may be required by law.Important factors that could cause actual results and developments to be materially different from those expressed or implied by such projections and forward-looking statements include those factors detailed from time to time in our reports filed with the Securities and Exchange Commission, including the Company's Annual Report on Form 10-K for the year ended December 31, 2013, and those discussed elsewhere herein. ANADIGICS, INC. Consolidated Statements of Operations (Amounts in thousands, except per share amounts, unaudited) Three months ended March 29, 2014 March 30, 2013 Unaudited Unaudited Net sales $ $ Cost of sales Gross profit (loss) ) Research and development expenses Selling and administrative expenses Restructuring charges Operating loss ) ) Interest income 5 93 Interest expense ) - Other income, net 46 Net loss $ ) $ ) Net loss per share Basic and diluted $ ) $ ) Basic and dilutive shares outstanding Unaudited Reconciliation of GAAP to Non-GAAP Financial Measures GAAP net loss $ ) $ ) Stock compensation expense (excluding Restructuring charges) Cost of sales Research and development Selling and administrative Cost of sales charge (1) - Marketable securities redemptions and accretion (2) ) ) Restructuring charges Non-GAAP net loss $ ) $ ) Non-GAAP loss per share (*) Basic and diluted $ ) $ ) (*) Calculated using related GAAP shares outstanding (1) Cost of sales charge for the three months ended March 30, 2013 included charges for repair and product scrap from accelerated production ramp. (2) Marketable securities adjustments include realized gains upon redemptions and interest accretion. ANADIGICS, INC. Condensed Consolidated Balance Sheets (Amounts in thousands) March 29, 2014 12/31/2013 (*) Assets Unaudited Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Plant and equipment, net Other assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs Total current liabilities Other long-term liabilities Stockholders’ equity $ $ (*) The condensed balance sheet at December 31, 2013 has been derived from the audited financial statements at such date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.
